Citation Nr: 1449749	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.  He died in January 1987.  The Appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal was previously before the Board in December 2013, when it was remanded for additional development.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the Board's prior directives and another remanded is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the December 2013 remand did not address whether new and material evidence had been received.  Accordingly, it is addressed below.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2004 RO decision denied service connection for the cause of the Veteran's death; the Appellant did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  Evidence received since the final August 2004 RO decision is new and raises a reasonable possibility of substantiating the Appellant's claim.

CONCLUSIONS OF LAW

1.  The August 2004 RO decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final August 2004 RO decision is new and material; the criteria to reopen the claim for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2014).  Reopening a claim for service connection previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  
In August 2004, the AOJ issued a decision that granted entitlement to death pension benefits.  A claim for dependency and indemnity compensation, to include service connection for the cause of the Veteran's death, was denied.  The AOJ essentially found that there was no evidence that the condition that caused the Veteran's death was related to his military service.  Although the Appellant was notified of this rating decision and her appellate rights, she did not timely perfect her appeal to the Board.  Furthermore, new and material evidence in support of the claim was not received within the appeal period.  As such, the August 2004 RO decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In June 20011, the Appellant filed a claim for entitlement to service connection for the cause of the Veteran's death.  The AOJ did not recharacterize the Appellant's claim as a petition to reopen the previously denied claim.  Rather the September 2011 rating decision denied the claim on the merits.

Evidence received since the August 2004 RO decision includes treatise material, lay statements from the Appellant, and a January 2014 VA medical opinion.  This evidence is new because it was not of record at the time of the August 2004 rating decision.  The evidence is material because it addresses whether the Veteran's cause of death was related to his military service.  Based on the above, the Board finds that the Appellant has submitted new and material evidence since the August 2004 rating decision sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened. 

REMAND

Further development is necessary prior to adjudicating the Appellant's claim to ensure that due process is followed and the Appellant is afforded every possible consideration. 

Initially,  the development requested in the Board's December 2013 remand was not fully completed.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.  

The December 2013 remand directed that the AOJ contact the National Personnel Records Center, Records Management Center, the National Guard, and any other appropriate agency to obtain service treatment records that specifically include any cardio/respiratory treatment records.  On remand, the AOJ requested service treatment records from the Pennsylvania National Guard and a negative response was received.  There is no indication that the Veteran served in the Pennsylvania Army National Guard.  Indeed, a review of the record shows that the Veteran was a resident of North Carolina when he entered service, that he returned to North Carolina upon leaving service, and he continued to reside in North Carolina until the time of his death.  Accordingly, the Board finds that the negative response from the Adjutant General's Office of the Pennsylvania Army National Guard does not constitute substantial compliance with the December 2013 remand directives without there being any explanation as to why.  

The December 2013 remand also requested an opinion on the cause of the Veteran's death.  A VA medical opinion was obtained in January 2014.  The Veteran's death certificate indicates that the immediate cause of death was cardio respiratory arrest due to, or a as a consequence of, chronic alcohol abuse.  A review of the record indicates that the Veteran had a preexisting systolic pulmonic murmur, noted on his February 1968 entrance examination.  The January 2014 VA medical opinion did not acknowledge or address the Veteran's systolic pulmonic murmur.  Accordingly, the January 2014 opinion is inadequate for adjudicating the Appellant's claim and an addendum opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the record suggests there are outstanding VA treatment records.  In a July 2011 statement, the Appellant noted that the Veteran received treatment at the VA medical center in Durham, North Carolina, from 1980 to 1987.  A review of the record indicates that the VA treatment records have not been associated with the claims file.  As these records are potentially relevant to the Appellant's claim, they must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Appellant and request that she indicate the state(s) in which the Veteran served in the Army National Guard.  

2.  Thereafter, contact the National Personnel Records Center, Records Management Center, the National Guard, and any other appropriate agency to obtain service treatment records and service personnel records, to specifically include any cardio/respiratory treatment records.  A request for records from the North Carolina National Guard should be made unless it is otherwise indicated that the Veteran did not service with them.  In the event that it is determined that the records are unavailable, a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be made and the Appellant must be provided appropriate notice under 38 C.F.R. § 3.159(c) (2014).

3.  Obtain any outstanding VA treatment records, to include treatment records from 1980 to 1987 from the VA medical center in Durham, North Carolina, and any associated outpatient clinics.

4.  After completion of the above, the claims file should be returned to the January 2014 VA physician, if available, to obtain an addendum opinion on the cause of the Veteran's death.  The physician must review the entire claims file.  The physician should provide an opinion as to:

a.  Whether the Veteran's preexisting systolic pulmonic murmur, noted on his February 1968 entrance examination, increased in severity during active service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up).

b.  If the Veteran's preexisting systolic pulmonic murmur is found to have increased in severity during active service, the examiner should state whether there is clear and unmistakable evidence that his systolic pulmonic murmur was not aggravated in service beyond the natural progression of the disorder.

The examiner is instructed that a finding that is clear and unmistakable requires that the evidence be obvious, manifest, and undebatable.  

c.  If the Veteran's preexisting systolic pulmonic murmur is found to have been aggravated by service, the physician should state:

i.  Whether the Veteran's systolic pulmonic murmur singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or

ii.  Whether the Veteran's systolic pulmonic murmur contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Appellant and her representative, and provide an appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


